
	
		II
		109th CONGRESS
		2d Session
		S. 3964
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Lott introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the issuance of a commemorative postage
		  stamp in honor of Senator Blanche Kelso Bruce.
	
	
		1.Senator Blanche Kelso Bruce
			 commemorative postage stamp
			(a)In
			 generalThe Postmaster
			 General shall issue a commemorative postage stamp in honor of Senator Blanche
			 Kelso Bruce.
			(b)Denomination
			 and designThe commemorative postage stamp issued under this Act
			 shall—
				(1)be issued in the
			 denomination used for 1st class mail up to 1 ounce in weight; and
				(2)bear such designs
			 as the Postmaster General shall determine.
				(c)Issuance
			 periodThe commemorative postage stamp issued under this Act
			 shall—
				(1)be placed on sale
			 as soon as practicable after the date of the enactment of this Act; and
				(2)be sold for such
			 period thereafter as the Postmaster General shall determine.
				
